Greaney, J.
The plaintiff, Kathy A. Reep, was employed as a teacher of deaf and hard of hearing students in Norwell. *846In June, 1989, she declined an offer of reappointment for the forthcoming school year because her partner of thirteen years, Robert Kurnit, was relocating his business from Cambridge to Northampton, and she intended to move to Northampton with him. In August,. 1989, unable to secure a teaching position in Northampton, she applied for unemployment benefits there. A review examiner with the Department of Employment and Training (department) denied her claim, ruling that, because she was not married to her partner, as matter of law her decision to leave her employment to remain with him did not constitute an “urgent, compelling and necessitous” reason under G. L. c. 151A, § 25 (e) (1990 ed.). The department’s board of review affirmed without a hearing the examiner’s determination. The plaintiff sought judicial review of the agency decision, and a judge of the District Court reversed that decision and awarded the plaintiff unemployment benefits. The department then appealed from the decision of the District" Court judge. We transferred the case to this court on our own motion, and we affirm the District Court judgment.1
Under the Commonwealth’s employment and training law, an individual who is otherwise eligible for unemployment compensation shall be disqualified if the individual leaves work “voluntarily without good cause attributable to the employing unit.” G. L. c. 151 A, § 25 (e) (1) (1990 ed.). Section 25 (e) also provides, however, that a person shall not be disqualified if he or she “establishes to the satisfaction of the *847commissioner that [his or her] reasons for leaving were for such an urgent, compelling and necessitous nature as to make [his or her] separation involuntary.”
The statute was enacted to afford relief to those who are separated from their employment through no fault of their own. See Haefs v. Director of the Div. of Employment Sec., 391 Mass. 804, 806 (1984); Raytheon Co. v. Director of the Div. of Employment Sec., 364 Mass. 593, 596 (1974); Howard Bros. Mfg. Co. v. Director of the Div. of Employment Sec., 333 Mass. 244, 248 (1955). In addition, the statute expressly provides that the law should be liberally construed to establish its purpose, which is “to lighten the burden which now falls on the unemployed worker and his family.” See G. L. 151A, § 74 (1990 ed.); Morillo v. Director of the Div. of Employment Sec., 394 Mass. 765, 766 (1985); Haefs v. Director of the Div. of Employment Sec., supra; Roush v. Director of the Div. of Employment Sec., 377 Mass. 572, 574 (1979); General Elec. Co. v. Director of the Div. of Employment Sec., 349 Mass. 207, 210-211 (1965). Consequently, “[w]hen faced with statutory opaqueness in the unemployment compensation law,” we have construed the statute in favor of the unemployed worker. Emerson v. Director of the Div. of Employment Sec., 393 Mass. 351, 352 (1984). See Roush v. Director of the Div. of Employment Sec., supra at 575; General Elec. Co. v. Director of the Div. of Employment Sec., supra. Consistent with this interpretation, we have recognized that the broad purpose of § 25 (e) is to “provide temporary relief for those who are realistically compelled to leave work through no ‘fault’ of their own, whatever the source of the compulsion, personal or employer-initiated.” Raytheon Co. v. Director of the Div. of Employment Sec., 364 Mass. at 596. Moreover, unlike other jurisdictions, Massachusetts does not require that the compelling personal reasons be work-related. See Raytheon Co. v. Director of the Div. of Employment Sec., 344 Mass. 369, 372-373 (1962).
Applying the broad provisions of § 25 (e), we have recognized a wide variety of personal circumstances that consti*848tute good cause to decline otherwise suitable employment. See, e.g., Manias v. Director of the Div. of Employment Sec., 388 Mass. 201, 204 (1983) (family obligations); Director of the Div. of Employment Sec. v. Fitzgerald, 382 Mass. 159, 161-162 & n.6 (1980) (pregnancy or pregnancy-related disability); Director of the Div. of Employment Sec. v. Fingerman, 378 Mass. 461, 464 (1979) (leaving work to pack, move, and seek a new permanent home in another State where spouse had secured employment); Raytheon Co. v. Director of the Div. of Employment Sec., 364 Mass. at 597-598 (lack of transportation to work site). These decisions have been reached under the broad standard stated in Raytheon Co. v. Director of the Div. of Employment Sec., 344 Mass, at 373-374, quoting Sturdevant Unemployment Compensation Case, 158 Pa. Super. 548, 557-558 (1946), in the following terms:
“[I]f a worker leaves . . . employment when . . . compelled to do so by necessitous circumstances or because of legal or family obligations, his [or her] leaving work is voluntary with good cause, and under the act he [or she] is entitled to benefits. The pressure of necessity, of legal duty, or family obligations, or other overpowering circumstances and his [or her] capitulation to them transform what is ostensibly ■ voluntary unemployment into involuntary unemployment .... The nature of the circumstances in each individual case, the strength and the effect of the compulsive pressure of external and objective forces must be evaluated, and if they are sufficiently potent, they become relevant and controlling factors.”2
*849A proper resolution of the plaintiff’s claim, therefore, requires cognizance of the following principles: (1) neither § 25 (e), nor any other provision of G. L. c. 151 A, nor any regulation promulgated by the department makes any distinction based on the marital status of the claimant for purposes of entitlement to unemployment compensation; (2) we have never held that, where a claimant leaves employment to join a partner in a new locality, unemployment compensation is solely restricted to married spouses; rather, the applicable standard is the one set forth in Raytheon Co. v. Director of the Div. of Employment Sec., 344 Mass, at 373-374; and (3) that standard is to be applied with an eye toward the liberal construction of the statute required by its own provisions and by our cases.
It is clear that the review examiner in this case decided the claim on the erroneous basis that the plaintiff could not recover unless she were married or engaged to be married. The following examination of the plaintiff by the review examiner establishes this misapprehension:
Review examiner: “Okay. Are there any — do you have any plans to become legally married in the near future?”
The plaintiff: “I’m not sure what bearing that has on this, but —”
Review examiner: “I understand — the question is —”
The plaintiff: “It seems a little intrusive although —”
Review examiner: “Let me explain. When people move from one area to another, if one spouse is moving to move with another spouse, people who are legally married, in cases like that, people can be approved to collect unemployment benefits.”
The plaintiff: “Yes, I understand.”
Review examiner: “And people who are engaged, who would be marrying in the very near future could also possibly be approvéd. That’s why I’m asking that question.”
*850The plaintiff: “It’s something that we’re discussing. But there has not been a date set.”
Review examiner: “Okay. All right. Thank-you very much. I don’t have any other questions . . . .”
This examination was translated into the following findings of fact by the review examiner: “The claimant has been living with her partner for 13 years. They are not married. They have no immediate plans to marry.” That finding led inexorably to an ultimate finding and conclusion of law as follows: “From the foregoing facts and testimony, it is found that the claimant left her job to move, with her partner of 13 years, to an area beyond commuting distance from her place of employment; that the claimant and her partner are not married; that they have no plans to marry in the near future; that this cannot under the circumstances, be considered a compelling reason; that the claimant’s leaving, therefore, was voluntary without good cause attributable to the employing unit; and finally, that the claimant is subject to disqualification under Section 25 (e) (1) of the Law.”
On appeal, the department urges us to rule that, while a married spouse who leaves employment in order to relocate with his or her partner has presented a sufficiently compelling reason to qualify for benefits, an unmarried partner is not entitled to an opportunity to demonstrate that his or her reasons for leaving are similarly necessitous. In support of its argument, the department cites cases in which this court has rejected common law marriage, has denied alimony and loss of spousal consortium benefits to unmarried but cohabiting persons, and has limited the evidentiary rule of spousal privilege to conversations that occur during marriage. In our view, however, these decisions are not relevant. They concern actions directly based on the existence of marriage and its attendant legal rights and obligations. In such cases, a legally cognizable relationship is a threshold requirement. Feliciano v. Rosemar Silver Co., 401 Mass. 141, 142 (1987). This action, by contrast, concerns a statutory benefit for which, we have held in another context, a legally cognizable *851relationship is not a prerequisite. Roush v. Director of the Div. of Employment Sec., supra at 575.
We may infer from the broad and indefinite language of § 25 (e) that the Legislature sought to provide “standards flexible enough to insure effective application of legislative policy to changing circumstances,” 1A C. Sands, Sutherland Statutory Construction § 21.16, at 135 (4th ed. 1985), and that in applying these standards, “mathematical precision [is] neither possible nor desirable.” Petition of the New England Home for Little Wanderers to Dispense with Consent to Adoption, 367 Mass. 631, 646 (1975). Therefore, while we may reasonably create a presumption that a married person who leaves work to join his or her spouse has met the standard required by § 25 (e), see Raytheon Co. v. Director of the Div. of Employment Sec., 346 Mass. 733, 736 (1964), we believe that it would be improper to create a rule that denies a nonmarital partner the right to prove, without benefit of that presumption, that his or her reasons for leaving employment are also “urgent, compelling and necessitous.” Workable standards for making these determinations can be fashioned,3 and review examiners, who already must decide what constitutes “good cause” under § 25 (a) of the statute, a “stoppage of work” under § 25 (b), and “suitable employment” within the meaning of § 25 (c), are capable of applying these standards to individual cases. The possibility of additional administrative burden, in any event, cannot justify judicial amendment of § 25 (e) to create a rule denying benefits to persons who can prove they acted reasonably, based on pressing circumstances, in leaving employment.
The record of this case makes clear that the plaintiff presented testimony to warrant the review examiner in find*852ing in her favor, or, at the least, to require the examiner to hear additional evidence4 before concluding that her reasons for leaving employment were not “urgent, compelling and necessitous.” She stated that she has lived continuously with her partner since 1976. The couple has lived in a number of States and in two countries during that time, moving to Massachusetts in 1984. When Mr. Kurnit, who is self-employed, relocated his business from Cambridge to Northampton, more than one hundred miles from the plaintiff’s employment in Norwell, she chose to move to Northampton with him rather than to remain in Cambridge and terminate the relationship. The findings of the review examiner do not indicate that he disbelieved the evidence of the plaintiff’s emotional and financial commitment to her partner, or that he based his decision on any evidence of a contrary motive. See Cohen v. Board of Registration in Pharmacy, 350 Mass. 246, 252 (1966). Rather, as noted above, his decision resulted from an erroneous interpretation of law. Because the plaintiff has already received her unemployment benefits, see note 1, supra, it is not necessary to have the case redecided. It is sufficient to say that “the review examiner had taken too narrow a view of the factors entering into the determination whether [the plaintiff’s] reasons are ‘urgent, compelling and necessitous.’ ” Director of the Div. of Employment Sec. v. Fingerman, supra at 464.5

Judgment affirmed.


In the ordinary course, we would vacate the review board’s decision and remand the matter for a new hearing. However, following the District Court decision in this case, the parties stipulated that during 1989 and 1990, the plaintiff did receive unemployment benefits totalling $2,558, and that the department would not seek reimbursement of those benefits. It appears, therefore, that the decision appealed from no longer has any operative effect. The stipulation also provided that the department’s right to appeal from the District Court decision would not be prejudiced. Because the issue presented by this case is “one of public importance, capable of repetition, yet evading review . . . [and] has been fully argued to us in an adversary proceeding,” Superintendent of Worcester State Hosp. v. Hagberg, 374 Mass. 271, 274 (1978), it is appropriate to decide the appeal.


The 1962 Raytheon case was decided before the Legislature enacted St. 1975, c. 684, § 78, amending G. L. c. 151 A, § 25 (e), to add the specific language that an individual shall not be disqualified from receiving unemployment benefits if the reasons for leaving work are sufficiently “urgent, compelling and necessitous.” The language quoted from the Raytheon case fairly sets forth the current standard. See Director of the Div. of Employment Sec. v. Fingerman, 378 Mass. 461, 464 (1979); Dohoney *849v. Director of the Div. of Employment Sec., 377 Mass. 333, 335 n.2 (1979).


In recognition of the changing nature of the “family,” the Legislature already has undertaken to provide a suitable definition of that term for purposes of the domestic abuse law, see G. L. c. 209A, § 1 (1990 ed.). The Court of Appeals of New York has set forth standards for making “an objective examination of the relationship of the parties” in order to determine whether an individual is entitled to statutory noneviction protection. See Braschi v. Stahl Assocs. Co., 74 N.Y.2d 201, 212-213 (1989).


Other relevant evidence in this area might include whether the plaintiff and her partner regarded each other and were regarded by others as spouses; whether they shared income; whether they maintained joint checking and savings accounts and joint credit card accounts; whether they had executed powers of attorney in order for one partner to make decisions during the illness of the other; whether they were the named beneficiaries of each other’s life insurance policies; or whether they were the legatees or executors of each other’s estates.


We acknowledge the amicus brief, submitted by Civil Liberties Union of Massachusetts, Massachusetts Law Reform Institute, Inc., Gay & Lesbian Advocates & Defenders, and Women’s Bar Association.